MMCGDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8, 10-13, in the reply filed on 7/19/2021 was previously acknowledged.
Applicant’s election without traverse of a nucleic acid encoding the polypeptide designated 6607_F02 (SEQ ID NO: 98), claims 1-8, 10-13 readable on the elected species, in the reply filed on 7/19/2021 was also acknowledged. The elected species was searched and found free of the prior art. Therefore the search was extended.
					Status of the claims
Claims 1-8, 10-13 were presented for examination on the merits. Claims 9, 14 are withdrawn. Claims 13, 14 have now been amended. Claims 1-8, 10-13 are presented for examination on the merits.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim drawn to a cell includes, i.e., human cells such a single cell zygotes formed by ovum and sperm, which broadly read upon human beings. See, e.g., specification page 50. Substitution of the term “cell” for “cell line” would overcome the instant rejection. Appropriate correction and/or clarification is requested.

Applicant’s response 
Applicant states: “Claim 13 was rejected as being directed to non-statutory subject matter. According to the Examiner, the term “cell” as recited in the claim includes human cells and broadly reads upon human beings.
Applicant respectfully disagrees. Notwithstanding , without aquiesing to the rejection and
solely to expedite prosecution, claim 13 has been amended to recite that the cell is a host cell
expressing a recombinant protein encoded by the nucleic acid of claim 1”.
Response to arguments
Applicant’s arguments have been carefully considered but not deemed persuasive, for the reasons set forth above and because the term “host cell” does not exclude human cells. Thus the rejection is maintained.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 10-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10,584,160. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 16 is drawn to an isolated nucleic acid molecule encoding a polypeptide comprising a tenth fibronectin type III (10Fn3) domain comprising BC, DE and FG loops, wherein the polypeptide binds specifically to human glypican-3 (GPC3), and wherein 	(a) the BC, DE and FG loops comprise SEQ ID NOs: 6, 7 and 8, respectively;  
(b) the BC, DE and FG loops comprise SEQ ID NOs: 19, 20 and 21, respectively;  
(c) the BC, DE and FG loops comprise SEQ ID NOs: 32, 33 and 34, respectively;  
(d) the BC, DE and FG loops comprise SEQ ID NOs: 45, 46 and 47, respectively;  
(e) the BC, DE and FG loops comprise SEQ ID NOs: 58, 59 and 60, respectively;  
(f) the BC, DE and FG loops comprise SEQ ID NOs: 71, 72 and 73, respectively;  
(g) the BC, DE and FG loops comprise SEQ ID NOs: 84, 85 and 86, respectively;  
(h) the BC, DE and FG loops comprise SEQ ID NOs: 99, 100 and 101, respectively;  
(i) the BC, DE and FG loops comprise SEQ ID NOs: 99, 100 and 129, respectively;  
(j) the BC, DE and FG loops comprise SEQ ID NOs: 99, 100 and 156, respectively;  
(k) the BC, DE and FG loops comprise SEQ ID NOs: 99, 100 and 183, respectively;  
(l) the BC, DE and FG loops comprise SEQ ID NOs: 99, 100 and 210, respectively;  
(m) the BC, DE and FG loops comprise SEQ ID NOs: 99, 100 and 237, respectively;  
(n) the BC, DE and FG loops comprise SEQ ID NOs: 99, 100 and 264, respectively;  
(o) the BC, DE and FG loops comprise SEQ ID NOs: 99, 100 and 291, respectively;  
or (p) the BC, DE and FG loops comprise SEQ ID NOs: 99, 100 and 318, 
respectively.
Note that the scope is not identical because the instant claims do not require the limitation “isolated” and thus a statutory double patenting rejection is not being made.
Dependent claims for claim 1 include the following limitations: ”wherein the polypeptide comprises an amino acid sequence at least 90% to the amino acid sequence of any one of SEQ ID NOs: 5, 9-18, 22-31, 35-44, 48-57, 61-70, 74-83, 87-98, 102-128, 130-155, 157-182, 184-209, 211-236, 238-263, 265-290, 292-317 or 319-343”; “wherein the polypeptide comprises an amino acid sequence selected from the group consisting of SEQ ID NOs: 5, 9-18, 22-31, 35-44, 48-57, 61-70, 74-83, 87-98, 102-128, 130-155, 157-182, 184-209, 211-236, 238-263, 265-290, 292-317 and 319-343”; “comprising a heterologous protein”; “comprising one or more pharmacokinetic (PK) moieties selected from the group consisting of polyethylene glycol, sialic acid, Fc, Fc fragment, transferrin, serum albumin, a serum albumin binding protein, and a serum immunoglobulin binding protein”; “wherein the C-terminus of the 10Fn3 domain comprises a moiety consisting of the amino acid sequence PmXn, wherein P is proline, each X is independently any amino acid, m is an integer that is at least 1 and n is 0 or an integer that is at least 1”; “wherein the C-terminal moiety comprises cysteine”; “wherein the cysteine in the C-terminal 
moiety is conjugated to a heterologous moiety”; “wherein the heterologous moiety is a detectable moiety or a drug moiety”; “wherein the heterologous moiety is conjugated to the 10Fn3 domain by a linker selected from the group consisting of a hydrazone, thioether, ester, disulfide, peptide-containing 
linker and combinations thereof”; “wherein heterologous moiety is a drug moiety, and the drug moiety is a cytotoxic drug”;    “wherein the polypeptide comprises an amino acid sequence selected from the group consisting of SEQ ID NOs: 98 and 102-127”; “ wherein the polypeptide comprises an amino 
acid sequence selected from the group consisting of SEQ ID NOs: 263 and 265-289”.
	It would have been obvious to make nucleic acid as claimed and/or encoding the polypeptides of claim 1 and dependent claims thereof. One of ordinary skill in the art would have been motivated to do so in view of claim 16 drawn specifically to isolated nucleic acids encoding the polypeptides of claim 1 drawn to polypeptide comprising a tenth fibronectin type III (10Fn3) domain comprising BC, DE and FG loops, wherein the polypeptide binds specifically to human glypican-3 (GPC3) and specifically wherein the BC, DE and FG loops comprise the combinations set forth in (a)-(p). One of ordinary skill in the art would have had a reasonable expectation of success given that recombinant techniques include making nucleic acid containing vectors to be inserted into cells to produce/express polypeptides. 
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.
Applicant’s response
Applicant respectfully requests that this rejection be held in abeyance until the claims are
indicated as being otherwise allowable.
Response to arguments
	The NSDP rejection of record is therefore maintained.
Claim objection
Claim 1 should be amended to “A nucleic acid encoding a polypeptide…” to add the corresponding grammatical article to the sentence.
Conclusion
	No claim is currently allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The closest prior art is that, e.g., of Camphausen et al. (“Camphausen”, US2012/0094909) which discloses fibronectin based scaffold domain proteins that bind PCSK9, and nucleic acids encoding thereof. However, the fibronectin based scaffolds have different sequences and binding properties than those instantly claimed (e.g., Table 3). The reference does not anticipate nor make prima facie obvious the instantly claimed invention.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA M CORDERO GARCIA whose telephone number is (571)272-2939.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY RIGGS can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marcela M Cordero Garcia/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
MMCG 04/2022